Citation Nr: 1105347	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-15 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from March 1986 to June 2006.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2010, the Veteran testified before the undersigned at 
a Board Central Office hearing in Washington DC.  At that time, 
he submitted additional evidence and waived initial RO 
jurisdiction over that evidence.  

The Board notes that during the pendency of the Veteran's appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
held that the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of 
service connection for coronary artery disease has been 
recharacterized on the front page of this decision as service 
connection for a heart disability.


FINDING OF FACT

A heart disability, characterized as aortic insufficiency, had 
its onset in service.


CONCLUSION OF LAW

A heart disability characterized as aortic insufficiency was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, valvular heart disease will be presumed to have been 
incurred in or aggravated by service if it had become manifest to 
a degree of 10 percent or more within one year of a veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The Veteran had active service from March 1986 to June 2006.  His 
service treatment records reflect that in March 2006, he was 
examined.  At that time, it was noted that he had mild aortic 
insufficiency.  The physician indicated that the Veteran would 
eventually require aortic valve replacement, secondary to 
eventual progression of the aortic insufficiency and it was 
recommended that echocardiograms be repeated every 2-5 years.  

Post-service, the Veteran was afforded a VA examination in August 
2006.  At that time, the Veteran reported that an inservice 
echocardiogram showed aortic valve disease.  He indicated that he 
was also diagnosed with coronary artery disease.  However, a 
subsequent stress thallium test and echocardiogram were normal.  
Current VA examination did not reveal coronary artery disease.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a 
current diagnosis, a claim for entitlement to service connection 
cannot be sustained).

Thereafter, private records continued to show the presence of 
aortic regurgitation/aortic insufficiency, which is the current 
diagnosis.  In addition, a recent September 2010 echocardiogram 
was abnormal.  Although his current findings are apparently only 
mild in their degree of impairment, that does not negate the 
diagnosis.  

Accordingly, as aortic insufficiency had its onset during 
service, service connection is warranted on a direct basis for 
that heart disability.  

The Board recognizes that the Veteran has also claimed that this 
disability is due to sleep apnea; however, since direct service 
connection is being granted, it is 


unnecessary to consider secondary service connection.  


ORDER

Service connection for a heart disability, characterized as 
aortic insufficiency, is granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


